NUMBERS
                                      13-09-00206-CR
                                      13-09-00207-CR

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAIME PEREZ,                                                      Appellant,

                                                v.

THE STATE OF TEXAS,                                                Appellee.


                   On appeal from the 94th District Court of
                          Nueces County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Garza
            Memorandum Opinion by Justice Yañez

    On May 7, 2007, in appellate cause number 13-09-00207-CR,1 appellant, Jaime




    1
        The trial court cause num ber was 07-CR-0794-C.
Perez, pleaded guilty to burglary of a habitation, a second-degree felony.2 The trial court

imposed a sentence of ten years’ confinement, suspended the sentence, and placed

appellant on community supervision for a period of ten years.3

       On the same date, in appellate cause number 13-09-00206-CR,4 appellant pleaded

guilty to third-degree felony theft.5 The trial court imposed a sentence of ten years’

confinement and a $500 fine, suspended the sentence, and placed appellant on

community supervision for ten years, with the sentence to run concurrently with the

sentence in appellate cause number 13-09-00207-CR.

       The State filed a motion to revoke appellant’s community supervision in both

causes, alleging multiple violations of the terms of community supervision. Appellant

pleaded “true” to several of the allegations. On March 27, 2009, the trial court revoked

appellant’s community supervision in both causes and sentenced appellant to ten years’

imprisonment in the Institutional Division of the Texas Department of Criminal Justice in

each cause, with the sentences to run concurrently. The trial court certified appellant’s

right to appeal in each cause, and these appeals followed. We affirm in each case.

                                                 I. ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court, stating that her review of the

record yielded no grounds or error upon which an appeal can be predicated. Although


       2
           See T EX . P EN AL C OD E A N N . § 12.33 (Vernon Supp. 2009); § 30.02 (Vernon 2003).

       3
           See T EX . C OD E C R IM . P R O C . A N N . art. 42.12, § 3 (Vernon Supp. 2009).

       4
           The trial court cause num ber was 06-CR-1701-C.

       5
           See T EX . P EN AL C OD E A N N . § 31.03 (Vernon Supp. 2009).

                                                            2
counsel’s brief does not advance any arguable grounds of error, it does present a

professional evaluation of the record demonstrating why there are no arguable grounds to

be advanced on appeal.6

        In compliance with High v. State,7 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that she has: (1) examined the record and found no arguable grounds

to advance on appeal, (2) served a copy of the brief and counsel’s motion to withdraw on

appellant, and (3) informed appellant of his right to review the record and to file a pro se

response.8 More than an adequate period of time has passed, and appellant has not filed

a pro se response.9

                                          II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.10 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an


        6
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        7
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

        8
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        9
            See id.

        10
             Penson v. Ohio, 488 U.S. 75, 80 (1988).

                                                        3
appeal.11 Accordingly, we affirm the judgments of the trial court in each case.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.12 We grant counsel’s motions to withdraw.

         Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for discretionary review.13




Do not publish.
See TEX . R. APP. P. 47.2(b).
Delivered and filed the
19th day of August, 2010.




         11
          See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the
record for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of
Appellate Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

         12
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous.”) (citations om itted)).

         13
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.




                                                          4